United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________
Appearances:
Benjamin R. Zimmerman, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1790
Issued: May 1, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On August 18, 2017 appellant, through counsel, filed a timely appeal from a July 27,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 The Board
docketed the appeal as No. 17-1790.
On March 6, 2013 appellant, then a 61-year-old sales and service associate, filed an
occupational disease claim (Form CA-2) alleging an acceleration of her left knee osteoarthritis
due to her federal job duties of standing for three hours at a time, with frequent walking, as well
as some bending, lifting, pushing, stretching, and reaching. She noted that she had performed
her position for 24 years.
Appellant retired from the employing establishment on
January 31, 2013. She noted that she had two prior traumatic left knee injuries. In OWCP File
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant timely requested oral argument before the Board. By order dated January 29, 2018, the Board
exercised its discretion pursuant to 20 C.F.R. § 505.5(a) and denied the request, finding that the issues could be
adequately addressed in a decision based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 17-1790 (issued January 29, 2018).

No. xxxxxx771, appellant alleged that she sustained a work-related left knee contusion. She
underwent left knee arthroscopy on March 10, 2004. In OWCP File No. xxxxxx395, appellant
alleged that she sustained a left knee sprain on December 17, 2007.
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP procedures provide that cases should be combined when correct adjudication
of the issues depends on frequent cross-referencing between files. For example, if a new injury
case is reported for an employee who previously filed an injury claim for a similar condition or
the same part of the body, doubling is required.3 In the instant case, appellant had two prior
claims for left knee conditions, assigned File No. xxxxxx771 and File No. xxxxxx395. She then
filed an occupational disease claim for the same body part, assigned File No. xxxxxx468, which
is currently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with File Nos. xxxxxx771 and xxxxx395, and determine
whether appellant has provided sufficient rationalized medical opinion evidence to establish that
she sustained a permanent aggravation or acceleration of her left knee arthritis due to factors of
her federal employment.4 Following this and such further development as OWCP deems
necessary, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the July 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: May 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
3
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

